UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4740



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRENT LESEAN CREECH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-336)


Submitted:   July 28, 2006                 Decided:   August 10, 2006


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Trent Lesean Creech pled guilty to possession of a

firearm     by   a    convicted   felon,     in   violation   of   18    U.S.C.

§§ 922(g)(1), 924 (2000).            He was sentenced to 120 months of

imprisonment.        On appeal, Creech argues that the district court’s

sentence was unreasonable.        We affirm.

            Creech’s sentence of 120 months of imprisonment was based

on an upward departure from the guidelines range of 92 to 115

months of imprisonment pursuant to U.S. Sentencing Guidelines

Manual § 4A1.3(a) (2004), based on Creech’s significant criminal

history.     We review underlying legal determinations de novo and

factual determinations for clear error. United States v. Moreland,

437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

When reviewing a sentence outside the advisory guideline range--

whether as a product of a departure or a variance--this court

considers both whether the district court acted reasonably with

respect to its decision to impose such a sentence and with respect

to the extent of the divergence from the guideline range.               United

States v. Davenport, 445 F.3d 366, 370-71 (4th Cir. 2006) (citation

omitted).

            Creech      does   not    challenge     the   district      court’s

calculation of the guidelines range and the district court provided

cogent reasons for departing from that range, including the fact

that Creech had made a “life of crime” and that he had been


                                     - 2 -
convicted as an adult of several violent crimes and drug offenses.

On this record, we cannot say that the district court erred in

applying an upward departure.        See Moreland, 437 F.3d at 432-33;

see generally United States v. Green, 436 F.3d 449, 455-56 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).         In this case, the

departure resulted in a sentence only five months greater than that

permitted under the advisory guidelines range.       Cf. Davenport, 445

F.3d at 372 (holding that sentence more than three times the top of

the   advisory   guideline   range   was   unreasonable).   We   further

conclude that the extent of the departure was reasonable.

           Accordingly, we affirm Creech’s sentence.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -